Title: Thomas Jefferson to John C. Calhoun, 20 July 1818
From: Jefferson, Thomas
To: Calhoun, John Caldwell


          
            Sir
            Monticello
July 20. 18.
          
          During the last session of Congress, I took the liberty of addressing to you an application for military services during the revolutionary war, from M. Poirey, Secretary and Aid de camp to Genl. La Fayette. I saw, in the proceedings of Congress published in the public-papers, that you had been so kind as to put it under way, and that it was before a Commee of Congress. seeing nothing done on it afterwards, I presume it was laid over with the mass of unfinished business to another session. being to write to M. de la Fayette shortly I should be very happy to be able to state to him the present situation & prospect of the claim of his friend. his gratification alone could induce me to trespass on your time with a request of a line of information of what I may say to him. the same motive I hope will be my apology for this trouble, to which I add the assurance of my sincere respect and high consideration.
          Th: Jefferson
        